Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated November 2, 1978, which affirmed an order of the State Division of Human Rights, dated February 8, 1978, which, inter alia, found that petitioners had unlawfully discriminated against the complainant because of her sex. The State Division has cross-applied for enforcement of the order. Cross application granted, order confirmed and petition dismissed, with costs to the State Division of Human Rights against petitioners, to be taxed by the County Clerk of Queens County under CPLR 8203, 8301 (see Metropolitan Transp. Auth. v New York State Div. of Human Rights, 50 AD2d 821). Titone, J. P., Shapiro, Martuscello and Mangano, JJ., concur.